Citation Nr: 1230815	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder not otherwise specified (NOS).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to provide the Veteran notice required by the Veterans Claims Assistance Act (VCAA).  The AMC provided this notice in a February 2010 letter.  Upon receiving the file back from the AMC, however, the Board observed that still further development of the claim was required.  So the Board again remanded the claim in November 2011, this time to procure VA treatment records since the 1980s, including from the local VA Medical Center (VAMC) in Jackson, and to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the likelihood that any current psychiatric disorder - including an anxiety disorder, NOS, is related or attributable to his military service, but especially to the events or incidents he claims occurred during his tour in Vietnam during the Vietnam War.

The medical nexus opinion obtained on remand, however, is inadequate, so there has not been compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders, and the Board itself commits error in failing to ensure compliance).  Consequently, the Board regrettably must again remand the claim to the RO via the AMC.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay that inevitably will result, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

In the prior November 2011 remand, the Board determined the Veteran should be provided a VA compensation examination for a medical nexus opinion concerning the etiology of his psychiatric disorder.  To this end, the Board directed the AMC/RO to:

...schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder - including an anxiety disorder NOS, is related or attributable to the Veteran's military service, but especially to the events or incidents he claims occurred during his tour in Vietnam during the Vietnam War.

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it

Because the Veteran is competent even as a layman to report having experienced continuous anxiety or other symptoms since service, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current psychiatric disorder may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs [service treatment records] to provide a negative opinion)

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b) (2011).

...

This requested VA compensation examination was performed later in November 2011, so the same month as the Board's prior remand.  The examiner diagnosed the Veteran as having an adjustment disorder, but not posttraumatic stress disorder (PTSD).  There equally was no mention of an anxiety disorder, NOS.  In the history section, the examiner noted the Veteran had received VA psychiatric treatment since the 1980s.  The examiner ultimately determined, however, that the Veteran's adjustment reaction was not at least as likely as not to have occurred in, or caused by, or related to his military service because there were no complaints of mental health symptoms during his military service and the onset of symptoms was in the 1980s.  The examiner also reiterated the Veteran did not have PTSD.

But the wording of this opinion suggests that, despite the Board's explicit instruction that the examiner not rely exclusively on the lack of any documented psychiatric treatment while in the military and post service, until the 1980s, as sole reason for concluding the Veteran necessarily as a consequence did not have a psychiatric disorder during those earlier years, possibly dating back to his service, the examiner nonetheless made this mistake in judgment.  Notably, in providing this opinion, there was no mention or reference to the Veteran's lay complaints of having experienced relevant symptoms during those earlier years dating back to his service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  So when deciding claims, VA adjudicators cannot determine lay evidence, if competent, lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  This is because the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since service, not continuous treatment, assuming the condition at issue was documented ("noted") in service.  That said, the Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, 

in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed disorder).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  [See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).]

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the United States Court of Appeals for Veterans Claims has jurisdiction by virtue of a notice of disagreement (NOD) that satisfies Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable, the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  The United States Court of Appeals for Veterans Claims (Court/CAVC) in Stefl explained some of the types of information that a factor might discuss in his or her opinion, even if ultimately inconclusive such as why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Further, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board finds that the VA compensation examination and medical nexus opinion in November 2011 were inadequate because the opinion did not address all of the inquiries and considerations highlighted in the Board's remand earlier that same month, particularly, again, in terms of considering the Veteran's claim of having experienced continuous symptoms since his military service, even if not documented by actual treatment records during his service or since, that is, prior to the 1980s.  And inasmuch as there was not this required consideration, there was not compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", even if not "exact", compliance with a remand directive).

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Have the November 2011 VA compensation examiner that evaluated the Veteran following and as a result of the Board's prior remand provide an addendum to his medical nexus opinion addressing the Veteran's competent lay statements of having experienced continuous symptoms since service, that is, even before his initial documented treatment in the 1980s.  To reiterate, because he is competent even as a layman to report having experienced continuous anxiety or other symptoms since service, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current psychiatric disorder may have originated in service.  See again Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion)

When eventually deciding this claim, as the trier of fact the Board will have to assess the credibility of the Veteran's lay testimony concerning this claim of continuity of symptomatology since service.  And only if the Board determines his lay testimony concerning this is both competent and credible will it ultimately have probative value.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

So, in the meantime, there has to be acceptance of the competency of his lay testimony concerning this, though not also his credibility since, again, the Board eventually will have to make that additional determination.

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

If, for whatever reason, it is not possible to have this same examiner provide this further comment, then obtain this additional comment from someone else that is equally qualified.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2.  Then readjudicate the claim in light of all additional evidence, including this supplemental opinion.  If the claim continues to be denied, send the Veteran a supplemental statement of the case and give him opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


